       Case: 1:19-cv-00543-SO Doc #: 28 Filed: 12/11/19 1 of 2. PageID #: 171



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 Alexandra Bright, et al                              No. 1:19-cv-00543-SO

                         Plaintiffs,                  THE HONORABLE SOLOMON OLIVER JR.

 vs.

                                                      JOINT MOTION TO STAY CASE
 1909 W25, LLC, et al                                 MANAGEMENT SCHEDULE

                         Defendants.



       Plaintiff Alexandra Bright (“Plaintiff”) and Defendants 1909 W25, LLC and Robert

George (“Defendants”) (collectively, the “Parties”) jointly, and through Counsel, hereby request

an order staying the case management deadlines (Doc. # 17) for a period of 90 days to allow the

Parties to engage in settlement discussions. The parties will informally exchange relevant

documents to assist their settlement discussions no later than January 20, 2020. This request is

not made for purposes of delay, but to allow the Parties the opportunity to exchange documents

and explore the possibility of early resolution.    The Parties will submit a joint status report to

the Court at the conclusion of the 90-day period.



       Respectfully submitted this 11th of day of December, 2019,

/s/Christopher J. Bendau                                /s/Michele L. Jakubs (with permission)
Clifford P. Bendau, II (OH#0089601)                     Stephen S. Zashin (#0064557)
Christopher J. Bendau                                   Michele L. Jakubs (#0071037)
BENDAU & BENDAU, PLLC                                   ZASHIN & RICH CO., L.P.A.
P.O. Box 97066                                          950 Main Avenue, 4th Floor
Phoenix, AZ 85060                                       Cleveland, Ohio 44113
(480) 382-5176                                          (216) 696-4441

Counsel for Plaintiffs                                  Counsel for Defendants
       Case: 1:19-cv-00543-SO Doc #: 28 Filed: 12/11/19 2 of 2. PageID #: 172




                                 CERTIFICATE OF SERVICE
       I certify that on this 11th day of December 2019, I electronically transmitted the attached

document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice

of Electronic Filing to the all parties by operation of the Court’s electronic filing system. The

Parties may access this filing through the Court system:


                                       /s/Christopher J. Bendau
                                       Attorney for Plaintiffs
